                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

ANOUX LORIENT,

                Petitioner,

v.                                                          Case No.: 2:19-cv-913-FtM-38MRM

WILLIAM BARR, CHAD WOLF and
JIM MARTIN,

                Respondents.
                                                 /

                      ORDER OF DISMISSAL WITHOUT PREJUDICE 1

        Before the Court is Petitioner’s Petition for Writ of Habeas Corpus Pursuant to 28

U.S.C. § 2241 (Doc. 1, Petition) filed December 30, 2019. Petitioner Anoux Lorient, a

native and citizen of Haiti, challenges his detention pending his removal as violating

federal statutory and constitutional law. (See generally, Id.). Lorient did not accompany

his Petition with requisite filing fee or a motion seeking leave to proceed in forma pauperis .

The Local Rules permit this Court to sua sponte to dismiss a prisoner case if an

application to proceed in forma pauperis is not filed or the filing fee is not paid within thirty

(30) days of the action’s commencement. M.D. Fla. R. 1.03(e). On January 6, 2020, the

Court issued a Standing Order for All Confined, Pro Se Litigants (Doc. 2) advising Lorient

of various pleading and procedural rules, including Local Rule 1.03(e). (See Doc. 2, ¶ 2).

On January 15, 2020, the Standing Order was returned to the Court as “undeliverable.”

As of this Order, Lorient has not paid the filing fee or applied to proceed in forma pauperis .



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER f ees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a f ailed hyperlink does not affect this Order.
Over thirty (30) days has passed since the Court’s Standing Order was returned as

“undeliverable,” and Lorient has not filed a notice of change of address with the Court. It

would be futile to issue a show cause order before dismissing this action.

       Accordingly, it is hereby

       ORDERED:

       1.     The Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241 (Doc.

1) is DISMISSED without prejudice under M.F.D. Fla. R. 1.03(e). Should Petitioner

wish to pursue this case, he must do so by filing a new petition and paying the $5.00 filing

fee or applying to proceed in forma pauperis.

       2.     The Clerk of Court will terminate any pending motions, close this case, and

enter judgment.

        DONE and ORDERED in Fort Myers, Florida this 18th day of February, 2020.




SA: FTMP-1
Copies: All Parties of Record




                                             2
